Citation Nr: 9925623	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Basic eligibility for Dependency and Indemnity Compensation 
(DIC) benefits based on the appellant's alleged status as the 
helpless child of the deceased veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her grandmother



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969 and he died in December 1989.  The appellant is 
the adult child of the deceased veteran.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement with that rating decision was received in 
January 1994.  In October 1994, the appellant was provided 
with a statement of the case.  A substantive appeal is of 
record, dated November 16, 1994 and marked received on 
December 30, 1994.  The substantive appeal was not officially 
time stamped by the RO.

The case was previously before the Board in February 1998 and 
was remanded to the RO in order to determine the timeliness 
of the appellant's appeal.  The RO subsequently determined 
that the appellant's substantive appeal would be considered 
timely.  The case is now returned to the Board for further 
review.  As the Board agrees with the RO's conclusion that 
the substantive appeal should be considered to be timely 
filed, the current decision will consider the appeal on the 
merits.


FINDINGS OF FACT

1.  The appellant was born in July 1973.

2. On her 18th birthday, in July 1991, the appellant was not 
permanently incapable of self-support by reason of mental or 
physical defects.

CONCLUSION OF LAW

The appellant does not qualify as a claimant for DIC benefits 
as the helpless child of a veteran.  38 U.S.C.A. 
§§ 101(4)(A)(ii), 1310 (West 1991); 38 C.F.R. § 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim seeking DIC benefits based on 
her father's service-connected death.  Such benefits are 
available only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  38 U.S.C.A. 
§ 101(4)(A)(i).

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.356(a).

In this regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that, "[T]he Board must make an initial 
determination as to the claimant's condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, the Board need go no further.  
If, however, the record reveals that he or she was 
permanently incapable of self-support at 18, the Board must 
point to evidence that her condition has changed since that 
time.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The Court has further held that like all claims for veterans 
benefits, a claim for DIC benefits must be well-grounded.  
Johnson v. Brown, 8 Vet. App. 423 (1995).  In a case of first 
impression as to what constitutes a well-grounded claim for 
recognition as a child of a veteran on the basis of permanent 
incapacity for self support before reaching the age of 18, 
the Court held that "[A] claim of this type involves issues 
of medical causation thereby requiring submission of medical 
evidence to establish that the claimant's condition of 
permanent incapacity is plausible or well grounded."  Cumby 
v. West, 12 Vet. App. 363, 365 (1999).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self- support is one of fact for determination based on 
competent evidence of record.  38 C.F.R. § 3.356(b).  The 
fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her reasonable support.  
38 C.F.R. § 3.356(b)(1).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

Review of the claims file reveals that the appellant was born 
in July 1973 and reached the age of 18 in July 1991.  She is 
currently more than 26 years of age.

In support of the current claim for DIC benefits, the 
appellant has submitted medical evidence which describes her 
condition primarily as of after her 18th birthday.  In this 
regard, the Board notes that of record is a 
neuropsychological evaluation of the appellant performed in 
April 1993 by L. Katz. Ph.D.  Dr. Katz diagnosed the 
appellant with major depression, severe; organic mental 
disorder, not otherwise specified; PTSD; developmental 
reading disorder; developmental arithmetic disorder; and 
specific developmental disorder not otherwise specified 
(spelling).  The history indicated that the appellant was a 
19 year old high school graduate who had recently withdrawn 
from the University of Pittsburgh.  It was stated that she 
had previously failed her first semester at Penn State 
University.  By history, it was reported that the appellant 
was developmentally normal as an early child, but at the age 
of 2 1/2 became ill with numerous strep and ear infections, and 
low white blood cell counts that occurred in 5 week cycles.  
These problems were said to continue until she was 13 or 14.  
It was reported that she repeated the first grade.  She 
completed elementary school, but in 7th grade her grades 
began to drop.  She did not do well in school, with poor 
grades, poor SAT scores and she described problems with 
attention and concentration.  However, she did participate in 
numerous sports, was reportedly well liked by teachers, seen 
as a model student and did graduate from high school.  In 
December 1993, Dr. Katz sent a letter to the RO, stating that 
the appellant's disorders, by their very nature, implied 
developmental etiology, prior to the age of 18.  It was 
stated that the appellant's major life functions were 
significantly and adversely affected by these impairments 
which are developmental in nature.

In April 1996, the appellant, her mother, and her 
grandmother, accompanied by her representative, appeared and 
presented testimony at a hearing on appeal before a VA 
hearing officer.  Her mother testified that the appellant 
began treating with a psychologist when she started to fail 
her courses at the University of Pittsburgh.  It was stated 
that she had dropped out of Penn State university the 
previous semester.  It was indicated that she had gotten 
through high school with mostly B and C grades and had not 
been diagnosed with any learning disability until college.  
It was stated that after being evaluated by Dr. Katz, the 
appellant was referred to Dr. Auchenbach and began being 
treated with Prozac.  In reference to health problems before 
she was 18, the appellant stated she had been treated for 
kidney stones on three occasions, with back pain.  She 
indicated she had taken allergy shots during high school but 
had stopped taking them since.  She also reported 
experiencing asthma and bronchitis attacks.  It was also 
stated that she had suffered from a cyclical disorder causing 
low white blood cell counts every fifth week, which had been 
present since she was in first grade.  It was also stated 
that there was a problem with ovarian cysts although this was 
reportedly during the prior year (after her 18th birthday).  
A complete transcript of the testimony is of record.

Received in July 1996 was a letter from K. Berger, M.D., 
which stated that he had treated the appellant as her primary 
pediatrician from 1973 to 1984.  (The records of treatment 
were unavailable as they had been destroyed in a flood.)  It 
was stated that the appellant had developed cyclic 
neutropenia of unknown etiology, which is a disorder that 
causes the white blood cell count to fall to very low levels 
every four to six weeks.  This causes flu like fatigue, lymph 
node swellings and fever.

Also received in July 1996 were normal magnetic resonance 
imaging of the brain and normal electroencephalogram 
findings, dated in May 1993.

Dr. Katz performed another psychological assessment of the 
appellant in August 1996.  This record noted that the 
veteran's kidney stones and ovarian cysts had occurred during 
1995 (after her 18th birthday).  It was further indicated 
that the appellant had completed a medical assistant program 
in 6 months, after withdrawing from university, and had then 
returned home and worked for a physician friend of the family 
for the next year, although she reported hating it.  That job 
ended in June 1996.  It was stated that the appellant had 
started summer classes at a local junior college the past 
summer and had made an A and two Bs, and was then accepted 
into a full time Occupational Therapy Assistant Program for 
the fall semester.  Dr. Katz diagnosed the appellant with 
recurrent severe major depressive disorder; attention 
deficit/hyperactivity disorder, predominantly inattentive 
type; reading disorder; mathematics disorder; disorder of 
written expression; and cognitive disorder not otherwise 
specified.

Also of record were treatment records of the appellant from 
R. Auchenbach, M.D., dated from April 1993 through April 
1997.  These indicated ongoing treatment for a number of 
disorders, primarily major depressive disorder.  It was 
noted, in May 1993, that she was working in the landscaping 
business after withdrawing from university.  Her learning 
disabilities and educational difficulties were noted, and it 
was stated that her real stresses occurred when in school and 
were predicated on her underlying learning disability.  She 
was originally treated with Desipramine, but developed side 
affects, so she was begun on Prozac in October 1993, and 
basically did well with it.  In February 1995, it was stated 
that she was currently in a medical assistant program, was 
getting A's and was enjoying the program.  Although she 
continued to have problems with depression, as well as with 
complaints of various physical ailments, in September 1996, 
it was noted that she was currently enrolled in an 
occupational therapy program and was doing reasonably well.  
In October 1996, treatment with Ritalin was begun, and the 
appellant subsequently described feeling like a new person.  
It was stated that her academic performance had notably 
improved and she was obtaining all As and Bs.  The 
appellant's mother vouched for this improvement in attention 
and focus.  In April 1997, it was stated that her performance 
was not as good as the prior semester, but she was 
maintaining a B average.  She had experienced an anxiety 
episode and Xanax was prescribed for this.

Upon review of the evidentiary record, the Board finds that 
the appellant's claim is well-grounded based on the medical 
opinion of Dr. Katz, which stated that the appellant's major 
life functions were significantly and adversely affected by 
her impairments which were developmental in nature.  Thus, 
the Board finds that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

The Board finds that it clear from the medical evidence 
offered by Dr. Katz and also by Dr. Auchenbach, that the 
appellant suffers from a number of learning disorders, to 
include attention deficit disorder, and that these disorders 
were likely developmental in nature, that is present prior to 
her 18th birthday.  It is also clear that the appellant 
experienced some physical maladies prior to her 18th 
birthday, such as allergies, and most significantly a cyclic 
neutropenia disorder that resulted in low white blood cells 
and caused flu like symptoms repeatedly, as diagnosed by Dr. 
Berger.

However, the Board finds that it is also clear that a number 
of the appellant's currently diagnosed disorders did not 
appear until after her 18th birthday.  For example many of 
her complaints such as kidney stones and ovarian cysts 
clearly arose after the appellant's 18th birthday.  In 
addition, while there is evidence that the appellant's 
learning disorders existed prior to her 18th birthday, there 
is no competent medical evidence of record to indicate that 
the appellant suffered from any clinical disorder, such as 
major depression, or anxiety attacks, prior to her 18th 
birthday.  These psychiatric disorders were only diagnosed 
after her 18th birthday, and there is no evidence that they 
were present prior thereto.

The Board finds, upon reviewing the evidentiary record in its 
entirety, that even though the appellant is shown to have 
experienced some developmental disorders, primarily learning 
disabilities, and also some physical ailments, primarily 
cyclic neutropenia, prior to her 18th birthday, these do not 
establish that before attaining the age of eighteen years, 
she became permanently incapable of self-support by reason of 
mental or physical defect.  In this regard, the Board notes 
that the evidentiary record demonstrates that the appellant 
was able to successfully complete high school.  Furthermore, 
the testimony offered by the appellant and her mother tended 
to indicate that although the appellant had academic 
difficulties in high school, she was a popular student, who 
participated in many athletic activities, and was perceived 
as a model student.  The record reflects that the appellant 
repeated only one grade prior to graduating from high school, 
namely first grade which was repeated due to her excessive 
sickness.  In other words, although the appellant clearly had 
some difficulties, she was essentially a successful student 
who did not demonstrate the necessary level of disability 
upon her 18th birthday.

Furthermore, examining the evidence of the appellant's 
activities after her 18th birthday, the Board again notes 
that it is clear that she has had academic difficulty at the 
university level.  However, in spite of these difficulties, 
the Board notes that the evidentiary record indicates that 
the appellant was able to successfully be employed as a 
landscaper and had no difficulty when not going to school.  
Furthermore, after beginning treatment with Prozac, and later 
Ritalin, the appellant successfully completed multiple 
educational and vocational tasks.  The record indicates that 
in 1995 and 1996, she successfully completed a medical 
assistant program in 6 months and then worked for a physician 
friend of the family for the next year.  Then, during 1996 
and 1997, she was enrolled in an Occupational Therapy Program 
at a local college and the record indicates she was doing 
very well with good grades in this program.  These records of 
accomplishment tend to contradict the contentions that the 
appellant was permanently incapable of self-support by reason 
of mental or physical defect before attaining the age of 
eighteen years.

Accordingly, the Board finds that the clear preponderance of 
the evidentiary record is against the claim.


ORDER

Basic eligibility for DIC benefits based on the appellant's 
status as a helpless child is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

